[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE AFTER REARGUMENT
The accident took place on January 16, 1993. According to the Sheriff's affidavit, the Summons and Complaint came into his hands on January 12, 1995, and the writ was served on January 19, 1995. See General Statutes § 52-584. The Motion to Strike is granted without prejudice to a proof by defendant that the Sheriff received the Summons and Complaint at a later time.
Frances Allen CT Page 7942 State Judge Referee